Shiras, J.
This action is brought to recover damages for infringement of a patent. The demurrer presents two questions- (1) Is the action barred by the lapse of five years, under the provisions of the statute of Iowa; and (2) are the provisions of section 2610 of the Code of Iowa, requiring the presentation of unliquidated demands to the board of supervisors before suit can be brought thereon against the counties of Iowa, applicable to actions for infringement of patent-rights. Upon the first question it is held that the state statute of limitations is not applicable to this class of actions, and on the second question it is held that the provisions of section 2610 of the Code are applicable. See May v. Buchanan Co., 29 Fed. Rep. 469.
Demurrer is therefore sustained on the third ground therein stated, and overruled as to the first and second.
Brewer and Love, JJ., concur.